Citation Nr: 1202267	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  03-20 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to VA dependency and indemnity compensation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran, who died on December [redacted], 2001, served on active duty from November 1979 to July 2000.  The appellant is the Veteran's surviving spouse.

This case was before the Board of Veterans' Appeals (Board) in February and August 2005, February 2007, and April 2011.  Each time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denial of entitlement to VA dependency and indemnity compensation.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  On December [redacted], 2001, the Veteran died of asphyxiation due to self-inflicted hanging.

2.  At the time of the Veteran's death, a combined 10 percent rating was in effect for the following disabilities:  left shoulder tendonitis, evaluated as 10 percent disabling; a left ankle sprain, evaluated as noncompensable; actinic keratosis, evaluated as noncompensable; and a left knee disorder, evaluated as noncompensable.  

3.  A psychiatric disorder, diagnosed primarily as major depression, was first manifested in March 2001, and the preponderance of the evidence shows that it is unrelated to service.



CONCLUSIONS OF LAW

The criteria for entitlement to dependency and indemnity compensation have not been met.  38 U.S.C.A. §§ 1310, 1318, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159, 3.22, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency and indemnity compensation may be awarded to a Veteran's surviving spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause or contributory cause of death.  Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

Direct service connection may be granted when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.201(a) (2011).  

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  38 C.F.R. § 3.302(a)(1) (2011).  However, a person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  38 C.F.R. § 3.302(a)(2) (2011).  In any event, it is a constant requirement for favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302(a)(2) (2011).  

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  38 C.F.R. § 3.302(b)(1) (2011).  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  38 C.F.R. § 3.302(b)(2) (2011).  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302(b)(3) (2011).   

Dependency and indemnity compensation may also be awarded if, at the time of the Veteran's death, he was receiving, or was entitled to receive, compensation for a service-connected disability that was rated totally disabling.  In this case, however, the evidence does not show that at the time of his death the Veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated totally disabling.  Accordingly, dependency and indemnity compensation is not warranted on that basis.  38 U.S.C.A. § 1318(b) (West 2002 and Supp. 2011); 38 C.F.R. § 3.22 (2011).  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In this case, the appellant contends that the Veteran's suicide is the result of a psychiatric disorder which was first manifested in service.  Therefore, she maintains that direct service connection is warranted for the cause of the Veteran's death.  In the alternative, she contends that the Veteran's suicide is the result of a psychosis which was first manifested during the year after his retirement from service.  Therefore, she maintains that service connection for the cause of his death is warranted on a presumptive basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the appellant is competent to report her observations of the Veteran and what he experienced in and after service.  For example, she is competent to report his behavior and demeanor, such as angry, quiet, aloof, etc.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a lay person, however, she is not qualified to render opinions which require medical expertise, such as the diagnosis associated with his behavior or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Veteran's death certificate shows that he died December [redacted], 2001, as a result of asphyxiation due to self-inflicted hanging; that is, he committed suicide.  

At the time of his death, the Veteran had a combined rating of 10 percent for the following disabilities:  left shoulder tendonitis, evaluated as 10 percent disabling; a left ankle sprain, evaluated as noncompensable; actinic keratosis, evaluated as noncompensable; and a left knee disorder, evaluated as noncompensable.  However, the appellant does not contend, and the evidence does not show that any of the Veteran's service-connected disabilities contributed materially or substantially to cause his death.  Rather, she maintains that the Veteran's death was the result of a psychiatric disability incurred in or the result of active duty.

The appellant's contentions notwithstanding, the Veteran's service treatment records are negative for any complaints or clinical findings of a psychiatric disorder of any kind.  Moreover, during his November 1979 service entrance examination and during his March 2000 service retirement examination, he responded in the negative, when asked if he then had, or had ever had, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  On each occasion, his psychiatric processes were found to be normal.  Indeed, a psychiatric disorder, diagnosed primarily as major depression, was not manifested until March 2001, several months after the Veteran's retirement from service.  Despite that finding, there is no competent evidence of a nexus between that disorder and any event during his lengthy service career.  Absent any findings of a psychiatric disorder in service or of a nexus between the fatal disorder and service, the cause of the Veteran's death does not meet the criteria for direct service connection.  Therefore, service connection is not warranted on that basis.  However, that conclusion does not end the inquiry.  The salient question is whether the Veteran's postservice psychiatric disorder constitutes a psychosis, such that service connection is warranted on a presumptive basis.  

Although the preponderance of the evidence shows that the Veteran developed major depression, during the year after his separation from service, it should be noted that major depression is not considered a psychosis.  Under VA regulations, only the following disorders are considered psychoses:  a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2011).  In addition, the Board notes that there is affirmative evidence t that the Veteran's suicide was attributable to events which occurred after the Veteran's retirement from service.  The evidence, such as the reports of the Veteran's March 2001 treatment by VA, the records of his May 2001 treatment at Barnes-Jewish Hospital, and a copy of the Veteran's suicide note, is replete with references to the Veteran's psychiatric disorder and suicide being associated with events unrelated to service.  Such records and reports show that in the months following his retirement from service, he experience multiple stressors including legal charges that he molested his step-daughter and the issuance of a protective order against him in favor of the step-daughter and the appellant.  They also show that the appellant was seeking a divorce from the Veteran.  None of the medical records mention any incident in service associated with the Veteran's psychiatric problems.  Indeed, during a May 2011 intake interview with the Psychiatric Service at Barnes-Jewish Hospital, the Veteran denied a history of psychiatric problems prior to molesting his step-daughter in January 2011.  

In October 2008, a Veterans Service Officer, who knew the Veteran and the appellant,  observed the Veteran to be a dark, moody, individual with extreme anger.  Indeed, the Veteran's Service Officer reported that he feared for his safety around the Veteran.  Although he associated the Veteran's actions with psychotic behavior, there is no competent evidence on file to substantiate his lay opinion that the Veteran's psychiatric problems were psychotic in nature.  38 C.F.R. § 3.159; Espiritu.  Moreover, the report of the Veteran's service officer is outweighed by the competent evidence above which negates the presence of a psychosis.  

Absent competent evidence that the Veteran's postservice psychiatric disorder was psychotic in nature, the appellant does not meet the criteria for a finding of service connection on a presumptive basis.  

In sum, the preponderance of the evidence is against a finding that service connection is warranted for the Veteran's postservice psychiatric disorder, either directly or presumptively.  Therefore, service connection is not warranted for the Veteran's suicide associated with that disorder.  Accordingly, the appellant is not entitled to VA dependency and indemnity compensation, and the appeal is denied.  

In arriving at this decision, the Board has considered  the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the appellant's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to VA dependency and indemnity compensation is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


